Citation Nr: 1823009	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine (back disability).  

5.  Entitlement to an initial disability rating in excess of 10 percent for restless leg syndrome of the left lower extremity.  

6.  Entitlement to an initial disability rating in excess of 10 percent for restless leg syndrome of the right lower extremity.

7.  Entitlement to an initial compensable rating for eczema.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to August 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009, July 2011, and June 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015, the Veteran testified before the undersigned at a Board hearing in Washington, D.C.  A transcript of that hearing has been associated with the virtual file and reviewed.  

The Veteran's back disability was initially assigned a 10 percent rating.  A May 2009 rating decision assigned a 20 percent rating for the back, effective August 16, 2007.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

A June 2009 rating decision continued the 20 percent rating for the back disability.  In March 2010, VA received a Form 9, indicating the Veteran's disagreement with the assigned rating.  As the March 2010 Form 9 was received within one year of the June 2009 rating decision, the Board construes the Form 9 as a notice of disagreement (NOD) to the June 2009 rating decision.  See Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (discussing what constitutes a notice of disagreement).  Thus, Board has characterized the issue of entitlement to an increased rating for the back as one for an increased initial rating.  See Fenderson v. West, 12 Vet. App. 119, 128-29 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).

This case was previously before the Board in July 2015, at which time it was remanded for further development.  As the requested development has not been substantially completed, the Board must remand to ensure compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of service connection for headaches and a neck disorder and increased initial ratings for a back disability, bilateral restless leg syndrome, and eczema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether an acquired psychiatric disorder is proximately due to the Veteran's service-connected back and bilateral leg disabilities.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety, have been met.  

The record contains a competent diagnosis of unspecified depressive disorder with anxious distress.  07/06/2017, C&P Exam.  Accordingly, the Board finds that a current disability exists.  

The Veteran's service records reflect treatment in April 1997 in response to her report of suicidal ideation.  Her service treatment records are otherwise silent for complaints of, treatment for, or a diagnosis related to a mental health symptoms.  03/11/2014, STR-Medical.  The first instance of post-service mental health treatment occurred in March 2012, at which time the Veteran was diagnosed with a mood disorder secondary to chronic leg pain.  05/18/2016, VAMC, p. 445.  

In July 2017, a VA examiner opined that it is at least as likely as not that the Veteran's anxiety is proximately due to her back pain, and cited review of the relevant medical records and the Veteran's lay statements in support.  07/06/2017, C&P Exam.  In August 2017, a private psychologist, after examining the Veteran and reviewing relevant treatment records and medical literature, concluded that the Veteran has depressive disorder and anxiety disorder secondary to chronic pain syndrome, specifically back and bilateral leg pain.  09/05/2017, VA Examination.  

In January 2016, a VA examiner opined that it is less likely than not that the Veteran's depressive disorder is proximately due to her back and leg disabilities, explaining that her fibromyalgia would better explain her chronic pain and subsequent depression.  01/15/2016, C&P Exam.  The January 2016 VA examiner found that depression is due to chronic pain, but did not explain how she determined that back and leg pain did not contribute to the resulting depressive disorder.  In other words, the examiner did not provide an adequate rationale as to how she differentiated between back and leg pain and other areas of pain as a contributing factor to the acquired psychiatric disorder.  In light of the above, the Board finds that the competent and probative evidence is at least in equipoise as to whether an acquired psychiatric disorder was caused or has been aggravated by the Veteran's service-connected back and bilateral leg disabilities.  See 38 C.F.R. §§ 3.302, 3.310.  


ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety, is granted.  


REMAND

In June 2011, a VA examiner declined to opine as to whether the Veteran's neck disorder had its onset in or is otherwise related to service.  In March 2016, a private physician opined that the Veteran's headache and neck disorders were caused by and/or have been aggravated by her service-connected back and bilateral leg disorders.  In support, the physician noted the diagnoses related to the Veteran's neck and back, but did not explain how the noted back diagnoses relate to the neck disorder.  The physician also described the Veteran's symptoms and functional impairment pre- and post-aggravation, but did not explain how he determined when such aggravation occurred.  The physician did not describe cause-and-effect, but rather explained how the symptoms increased in severity, without attributing the worsening symptoms to the back or leg disabilities.  Accordingly, the physician's opinion does not provide an adequate basis from which to grant service connection for the neck or headache disorders on a secondary basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also notes that the March 2016 physician described the history of the Veteran's neck pain and headaches; however, the history provided is not entirely consistent with the evidence of record.  For example, the physician stated that the Veteran sought treatment for her neck and headaches in July 1991 and that she continued to complain of these conditions over the years as demonstrated in the service treatment records; however, the service treatment records do not demonstrate subsequent complaints of or treatment for neck or headache symptoms.  The physician also stated that the Veteran was seen by Neurology at the Jacksonville Naval Hospital in March 1997 for aching in her neck; however, that treatment note does not mention the neck.  

In April 2016, a VA examiner opined that it is less likely than not that the Veteran's headache or neck disorders were caused or have been aggravated by her service-connected back and bilateral leg disabilities.  The examiner did not address the March 2016 private opinion.  The record does not contain medical opinions addressing whether the neck or headache disorders had their onset in or are otherwise related to the Veteran's period of active service.  Accordingly, the AOJ should obtain addendum opinions to determine the etiology of the Veteran's neck and headache disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In February 2016, a VA examiner stated that she was unable to test range of motion and that she was unable to opine without resorting to mere speculation whether the Veteran's back disability is significantly limited during flare-ups and after repeated use over time due to pain, fatigue, instability, or weakness.  The examination also indicates that the Veteran did not report any functional impairment or loss, despite the fact that the record contains numerous statements by the Veteran and others describing serious functional limitations due to the back disability.  02/16/2016, C&P Exam.  

In a recent opinion, the United States Court of Appeals for Veterans Claims (Court) held that if an examiner determines that he or she cannot offer an opinion without resorting to speculation, it must be apparent that the inability to do so is due to a limitation of knowledge in the medical community at large, not a deficiency in the record or a limitation of the individual examiner.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Board must remand where, such as here, (i) the record is ambiguous as to whether sufficient information was obtained, and (ii) when the Board is unable to determine whether the examiner's inability to offer an opinion is due to a deficiency in the examiner, as opposed to in the knowledge of the medical community more generally.  Id. at 36.  Thus, the examiner should elicit relevant information from the Veteran, including asking her to describe the additional functional loss, if any, she experiences during flare-ups and after repetitive use over time, and then estimate the additional functional loss in terms of degrees of range of motion based on all the evidence of record, including the Veteran's lay information.  Id. at 35.  Accordingly, the AOJ should schedule the Veteran with an appropriate VA examiner to determine the current severity of her back disability.  

Additionally, the record contains numerous reports by the Veteran of bilateral leg pain, numbness, and tingling throughout the period on appeal.  In February 2016, a VA examiner opined that the Veteran's reported symptoms of bilateral leg pain and numbness are not consistent with restless leg syndrome.  In the context of a back examination, the VA examiner opined that the Veteran does not exhibit any radicular pain or signs or symptoms due to radiculopathy.  02/16/2016, C&P Exam.  The Board notes that the record contains competent evidence of a diagnosis of lumbar radiculopathy.  Additionally, in response to the Veteran's claim of entitlement to service connection for sciatica of the bilateral lower extremities, VA responded that she was already service-connected for bilateral restless leg syndrome, and that it is considered under the same diagnostic criteria as a sciatic nerve condition.  05/08/2012, Notification.  In summary, the Board finds that the Veteran's reported bilateral leg symptoms need to be considered, either as part of the evaluation for bilateral restless leg syndrome, or as separate ratings for radiculopathy of the bilateral lower extremities, but keeping in mind that she cannot be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Accordingly, the AOJ should schedule the Veteran for an examination to determine the etiology and current severity of her bilateral leg symptoms.  

In February 2016, a VA examiner noted a diagnosis of eczema, but then stated that the Veteran does not have eczema in response to what percentage of body area is affected by the skin disorder.  02/16/2016, C&P Exam.  In July 2017, a VA examiner indicated that eczema is not currently active and that it affects zero percent of total body area or exposed areas.  07/06/2017, C&P Exam.  Medical and lay evidence, including treatment records and statements by the Veteran and family members, indicate that eczema affects her upper back, shoulders, and arms.  As the evidence of body area affected is in disagreement, the AOJ should schedule the Veteran for an examination to determine the current nature and severity of her eczema.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the virtual file all outstanding VA treatment records; specifically, from July 2017 to present.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

2.  After completing directive #1, request that the April 2016 VA examiner, or other appropriate examiner, provide an addendum opinion as to the etiology of the Veteran's neck disorder.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck disorder had its onset in or is otherwise related to her period of active service, to include her in-service complaint of neck pain?  

b.  Is it at least as likely as not (50 percent or greater probability) that arthritis of the cervical spine manifested to a compensable degree within one year of August 22, 1997?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck disorder was caused by her service-connected back and/or bilateral leg disabilities?

d.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by her service-connected back and/or bilateral leg disabilities?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

The examiner should consider and address the March 2016 private physician's opinion. 

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3.  After completing directive #1, request that the April 2016 VA examiner, or other appropriate examiner, provide an addendum opinion as to the etiology of the Veteran's headache disorder.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's headache disorder had its onset in or is otherwise related to her period of active service, to include her in-service complaint of headaches?  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's headache disorder manifested to a compensable degree within one year of August 22, 1997?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's headache disorder was caused by any of her service-connected disabilities?

d.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's headache disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by any of her service-connected disabilities?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

The examiner should consider and address the March 2016 private physician's opinion. 

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

4.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of her back disability.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion of the thoracolumbar spine and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should determine whether the back disability is manifested by weakened movement, excess fatigability, incoordination, and/or pain after repetitive use over time and/or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

For question (b), the examiner should indicate his or her confidence in the answers provided on a scale from 1 to 5, with 1 being the least confident and 5 being the most confident, and explain what factors affect the confidence level assigned.

c.  The examiner should indicate the presence or absence of ankylosis of the thoracolumbar spine.

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

5.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the etiology and nature and severity of her bilateral leg symptoms.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:

a.  State whether pain, numbness, and tingling (and any other bilateral leg symptoms) reported by the Veteran are attributable to service-connected bilateral restless leg syndrome, lumbar radiculopathy, or both.  

b.  Identify all neurological symptoms of the bilateral lower extremities and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should specifically state whether neuritis and/or neuralgia are present, and offer an opinion as to the degree of impairment (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also state whether muscular atrophy is present.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

6.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of her skin disorder.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:

State both (i) the total body area involved and (ii) the amount of exposed area affected by the disorder.  Additionally, indicate what, if any, treatment or therapy is required, along with the duration of such treatment/therapy.  

The examiner is advised that the Veteran is competent to describe the frequency and severity of her symptoms.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

7.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


